Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on June 14, 2021 is acknowledged. Claims 1-2, 4, 6-7, 9, 11, 13-14, 16-19 are pending and under examination. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of Claims 1-2, 4, 6-7, 9, 11, 13-14 under 35 U.S.C. 103 as being unpatentable over Ettinger et al. (US Patent 8,247,228) in view of Cervenka et al. (Journal of Immunology, 1999, p. 5535-5543) and Beaumont et al. (US Patent 9,273,118) is maintained. 
Ettinger teaches a method comprising isolating a population of cells comprising mature naive B cells and/or B cell progenitors from a subject; contacting the population of cells with a composition comprising IL-21 or an agonist thereof and an antigen derived from a pathogen such as a virus thereby inducing differentiation of memory B cells and/or plasma cells in vitro and introducing the in vitro generated antigen memory B cells into a subject (see claims
1-8, column 2, Examples 2, 4 and 6). 
	Ettinger does not teach T cells or specific viruses. Ettinger does not teach genetic knock-in for an anti-influenza broadly neutralizing antibody. 
Cervenka teaches generation of influenza virus memory T cells from naïve T cells (see Materials and Methods).
	Beaumont teaches methods for gene knock in in B cells, and teaches a recombinant progenitor cell which comprises a stem cell transduced with a vector containing a nucleic acid molecule that encodes a truncated chimeric antigen receptor (CAR), which comprises a truncated CD4, which has a D1 extracellular domain and lacks at least one extracellular domain selected from D2, D3, and D4, fused to a signaling domain of a CD3 complex .zeta.-chain and said CAR is specific for a virus or an epitope thereof, wherein the recombinant progenitor cell is capable of differentiating into a functional effector cell (see claims 1-26).
	It would have been prima facie obvious to provide the method of Ettinger comprising generating B cells specific for influenza antigen and additionally comprising generating a T cell specific for influenza antigen because Cervenka teaches generation of influenza virus memory T cells from naïve T cells and teaches the importance of memory T cells in influenza virus infection.
It would have been prima facie obvious to provide the method of Ettinger comprising generating B cells specific for influenza and further comprising a genetic knock-in for an anti-influenza broadly neutralizing antibody because Beaumont teaches gene knock in by introducing an exogenous nucleic acid molecule encoding Bcl-6 into a memory B cell, and introducing an exogenous anti-apoptotic nucleic acid molecule into said B cell, thereby generating an antibody producing plasmablast-like B-cell with functional AID activity that delays and prevents apoptosis in B cells (see claims 1-7 and columns 2-4).
The limitations of new claims 11-13 would have been obvious in view of the teaching of Ettinger Beaumont and Cervenka, as discussed above. 
prima facie obvious at the time the invention was made. 

Rejection of Claims 16-19 under 35 U.S.C. 103 as being unpatentable over Ettinger et al. (US Patent 8,247,228) in view of Cervenka et al. (Journal of Immunology, 1999, p. 5535-5543) and Beaumont et al. (US Patent 9,273,118), as applied to claims 1-2, 4, 6-7, 9, 11, 13-14 above and further in view of Schumann et al. (PNAS, 2015, Vol. 112, p. 10437-10442) and Yasugi et al. (GenBank Accession number AB729125.1 and PLOS, 2013, Vol. 9, p. 1-12) is maintained.
Ettinger et al., Cervenka et al. and Beaumont et al. teach the claimed invention as discussed above. They do not expressly teach the CRISPR Cas-9 or present SEQ ID NO: 1.
Schumann et al. teach a method of generating knock-in primary human T lymphocytes using SCRISPR/Cas9 technology (see Figures 1-4 and Results). 
Schumann et al. teach that CRISP/Cas9 technology to edit human T cells offers therapeutic genome applications in primary human T lymphocytes and in methods of treating infectious diseases and cancer (see Abstract and Discussion). 
Yasugi et al. (both the Accession number AB729125.1 and PLOS, 2013, Vol. 9, p. 1-12) teach a nucleic acid sequence encoding an anti-influenza broadly neutralizing antibody variable region identical with present SEQ ID NO: 1 (see sequence comparison below). 
Yasugi et al. teach that anti-influenza broadly neutralizing antibody variable region identical with present SEQ ID NO: 1 showed significant therapeutic efficacy in mice when it was administered 72 hours post infection (see Abstract, Results and Discussion in PLOS, 2013, Vol. 9, p. 1-12).
Score
Expect
Identities
Gaps
Strand
Frame
721 bits(390)
0.0()
390/390(100%)
0/390(0%)
Plus/Plus


Features:
Query  1    ATGGCCTGGGCTCTTCTGCTCCTCACCCTCCTCACTCACTGTGCAGGGTCCTGGGCCCAG  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1    ATGGCCTGGGCTCTTCTGCTCCTCACCCTCCTCACTCACTGTGCAGGGTCCTGGGCCCAG  60

Query  61   TCTGTGCTGACTCAGCCACCCTCAGCGTCTGGGACCCCCGGGCAGAGGGTCTCCATCTCT  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61   TCTGTGCTGACTCAGCCACCCTCAGCGTCTGGGACCCCCGGGCAGAGGGTCTCCATCTCT  120

Query  121  TGTTCTGGAGGCAGCTCCAACATCGGAAGTAATACTGTAAACTGGTACCAGCAGCTCCCA  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121  TGTTCTGGAGGCAGCTCCAACATCGGAAGTAATACTGTAAACTGGTACCAGCAGCTCCCA  180

Query  181  GGAACGGCCCCCAGACTCCTCATCTATAGCAATAATCAGCGGCCCTTAGGGGTCCCTGAC  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  GGAACGGCCCCCAGACTCCTCATCTATAGCAATAATCAGCGGCCCTTAGGGGTCCCTGAC  240

Query  241  CGATTCTCTGAGTCCAAGTCTGGCACCTCAGCCTCCCTGGCCATCAGTGGGCTCCGGTCT  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241  CGATTCTCTGAGTCCAAGTCTGGCACCTCAGCCTCCCTGGCCATCAGTGGGCTCCGGTCT  300

Query  301  GAGGATGAGGCTGATTATTACTGTGCTGCATGGGATGACAGCCTGAATGGTTGGGTGTTC  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301  GAGGATGAGGCTGATTATTACTGTGCTGCATGGGATGACAGCCTGAATGGTTGGGTGTTC  360

Query  361  GGCGGAGGGACCAGGCTGACCGTCCTAGGT  390
            ||||||||||||||||||||||||||||||
Sbjct  361  GGCGGAGGGACCAGGCTGACCGTCCTAGGT  390

It would have been prima facie obvious to provide the method of Ettinger comprising generating B cells specific for influenza virus and further comprising genetically modifying B cells using Schumann’s CRISP/Cas9 technology and to knock-in Yasugi’s anti-influenza broadly neutralizing antibody of SEQ ID NO: 1 into Ettingers influenza antigen specific B cells and subsequently administer the B cells to the subject because Schumann et al. teach that CRISP/Cas9 technology to edit human T cells offers therapeutic genome applications in primary human T lymphocytes and in methods of treating infectious diseases and cancer (see Abstract and Discussion). 
prima facie obvious to knock-in Yasugi’s anti-influenza broadly neutralizing antibody of SEQ ID NO: 1 into Ettingers influenza antigen specific B cells using Schumann’s CRISP/Cas9 technology, because Yasugi et al. teach that anti-influenza broadly neutralizing antibody variable region identical with present SEQ ID NO: 1 showed significant therapeutic efficacy in mice when it was administered 72 hours post infection (see Abstract, Results and Discussion in PLOS, 2013, Vol. 9, p. 1-12).
Thus the present invention would have been prima facie obvious at the time the invention was made.

Response to Applicant’s amendment 
Applicant’s arguments have been fully considered but fail to persuade. Applicant argues that the Office action fails to establish prima facie case of obviousness because others have chosen to copy and implement the invention, rather than using the techniques of the prior art. 
Applicant discusses publication by Howell et. al. that is not cited in the present rejections. 
 Applicant failed to compare the present invention to the prior art cited in the present rejections, thus Applicant has failed to provide arguments regarding the outstanding obviousness rejection. Since the cited prior art references teach the claimed invention, as discussed above and on the record, the rejections are maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Rejection of Claims 1-2, 4, 6-7, 9, 11, 13-14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12-15 and 17 of copending Application No.15/426,055 is maintained.
Applicant’s arguments have been fully considered but fail to persuade. Applicant argues that the present application shows several difference with the copending application 15/426,055. For example the pathogens listed in the present claims are not recited in the copending application 15/426,055. Applicant argues that the copending application includes knock-out of chemokines wherein the present application does not include the knock-out of chemokines. 
The present independent claims 1 and 16 encompass a genus of memory lymphocytes that includes the species of HIV antigen recited in claim 1 of copending Application No.15/426,055. Claim 1 of copending Application No.15/426,055 is drawn to “A method for directly establishing immunological memory in a subject against different strains of HIV, comprising: (a) generating HTV antigen-specific adaptive immune memory lymphocytes in vitro from a subject naive T and B lymphocytes, (b) genetically modifying certain HTV antigen-specific adaptive immune memory lymphocytes which were generated in vitro, and (c) 
The present claims are obvious over the claims of the copending Application No.15/426,055 and for this reason the rejection is maintained.
Applicant failed to provide arguments to the above rejection. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AGNIESZKA BOESEN/
 Primary Examiner, Art Unit 1648